IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,115-01


                      EX PARTE FRANKLIN DELANO LEE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR24668-A IN THE 35TH DISTRICT COURT
                             FROM BROWN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of drug possession

and sentenced to 24 months in the state jail.

        Applicant contends that he was denied his right to a direct appeal through no fault of his own.

See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex.

Crim. App. 2003). The trial court has determined that Applicant timely indicated a desire to appeal

and appellate counsel was appointed, but notice of appeal was not filed. The trial court recommends

that a late appeal be granted. The recommendation is supported by the record.
                                                                                                       2

        Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. CR24668 from the 35th District Court of Brown County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:       August 21, 2019

Do not publish